*469On Petition for Rehearing.
Caldwell, J.
19. Appellees insist that the complaint or petition does not state a cause of action, and that as a consequence this court should have carried the demurrers filed to the answers back to the complaint and sustained them to the latter. Appellees’ contention is based on the assumption that the complaint discloses that appellees and their mother, Virginia A. Hayward, changed Sarah M. Drew’s legal domicil from Kentucky to Indiana. In indulging such assumption, appellees do not distinguish between “residence” and “legal domicil.” The complaint goes no further than to allege that for purposes of care and medical attention the persons named removed Sarah M. Drew — that is, transferred her bodily presence — from the one state to the other. In fact, the complaint expressly avers that for fifty years prior to such removal, Sarah M. Drew’s residence and legal domicil were at Smithland, Kentucky, and “that said point remained her legal residence and domicil up until the date of her death.” Under the facts averred, it was very commendable in appellees to take charge of Sarah M. Drew and look after her physical needs in her last days, and was eminently proper for them to remove her person to their own homes in order that they might more conveniently do so. A change in the legal domicil of Sarah M. Drew, however, was not necessary to that end. In the original opinion, we held that no paragraph of answer presented the question of the power of the next of kin of an incompetent person to change his legal domicil from one state to another, such change involving the descent of or succession to his personal property on his decease. Incidentally, however, we discussed that question. The evil results that might flow from the recognition of such a power unrestricted in the next of kin of such a *470person, and especially in but a part of the relatives composing the nearest degree of consanguinity, are illustrated by the possibilities here. It so happens that if Sarah M. Drew were legally domiciled in Indiana, rather than in Kentucky, at the time of her decease, appellees profit thereby. If she were legally domiciled in Kentucky, rather than in Indiana, appellant profits thereby. Appellant and appellees stood in the same degree of consanguinity to Sarah M. Drew. If the latter, by reason of their relationship, had the power to change her domicil from Kentucky to Indiana, then the latter, by reason of a like relationship, had the power to prevent such change, or to rechange such domicil back to Kentucky. It thus appears that the recognition of such an unrestricted power might involve a constant contest among the relatives of an aged incompetent for the possession of his person, and to the destruction of the peace and comfort of his last days.- It is proper to say, however, that the record here reveals no hint of suspicion that appellees, or their mother, or the guardian, were moved by any other than the best and purest motives in any action taken by them respecting Sarah M. Drew in the days of her alleged incompetency.
It is alleged, also, that we misinterpreted Hiestand v. Kuns (1847), 8 Blackf. 345, 46 Am. Dec. 481. The decision in that case is indicated by the following contained in the opinion. “The child takes the domicil of the parent, and cannot, as a general rule, while under age, proprio marte, change. that domicil; nor. is the power of the guardian to eifect such change unlimited. * * * It may, therefore, well be doubted whether any change had taken place in Rosanna’s domicil prior to her becoming eighteen years old. If not, then at that age she was still under the law of Ohio, and by it became at that time of age, and capable of choosing a domicil for herself. We are satisfied from the evidence *471upon the record that she did then make such choice; that she did then determine to make Indiana her future permanent abode; and there thus being a concurrence of actual ‘residence and intention of making it the home of the party,' the domicil here, according to Story, was complete.”
The original opinion is not open to a construction that appellees are foreclosed by the fact that their answers are insufficient. An issue may be formed, if desired, whether Sarah M. Drew was mentally competent to change her own domicil, and whether she did so.
Petition for a rehearing overruled.
Note. — Reported in 115 N. E. 966, 116 N. E. 746. Domicil: terms synonymous, Ann. Cas. 1915C 783, 14 Cyc 834, 835; incidents of, 48 Am. St. 711. See under (4) 14 Cyc 838; (5, 6, 8-12) 14 Cyc 845, 848, 849; (7) 14 Cyc 833.